Citation Nr: 0119026	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  01-03 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 30 percent 
disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability by reason of service-connected 
disabilities.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service from May 1960 to May 
1962, from June 1962 to June 1965, and from September 1965 to 
September 1968.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from rating decisions of the 
Huntington, West Virginia Regional Office (RO).  By a rating 
action in February 2000, the RO increased the evaluation for 
the veteran's service-connected PTSD from 10 percent to 30 
percent, effective August 16, 1999.  Following the receipt of 
additional medical evidence, in a rating action dated in May 
2000, the RO confirmed and continued the 30 percent rating 
for PTSD; the RO also denied the veteran's claim for a total 
disability rating based on individual unemployability (TDIU).  
Additional medical evidence was received in October 2000.  
Thereafter, by a rating action in December 2000, the RO 
confirmed and continued the rating assigned for PTSD and its 
denial of the claim for TDIU.   The notice of disagreement 
with the above decisions was received in January 2001.  The 
statement of the case was issued in March 2001, and the 
veteran's substantive appeal was received in April 2001.  The 
appeal was received at the Board in May 2001.  

The veteran has been represented throughout his appeal by the 
Veterans of Foreign Wars of the United States, which 
submitted written argument to the Board in June 2001.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained by the 
RO.  

2.  The veteran's PTSD is currently manifested by symptoms 
which are productive of occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: chronic anxiety, panic attacks, depression, 
sleep disturbance, frequent nightmares, intrusive thoughts, 
flashbacks, hypersensitivity to noise and crowds, 
irritability, social isolation, problems with memory and 
concentration, and the need for antidepressant and anti-
anxiety medications.  

3.  Service connection is in effect for: PTSD, rated as 50 
percent disabling; hemorrhoidectomy with postoperative 
fistula, sphincterectomy and rectalgia, rated as 30 percent 
disabling; tinnitus, rated as 10 percent disabling; and 
bilateral high frequency hearing loss, rated as 10 percent 
disabling.  The veteran's combined schedular disability 
evaluation is 70 percent.  

4.  The veteran has a high school education, and has retired 
from the United States Postal Service, having last worked 
full time in August 1992.  

5.  The veteran's service connected disabilities render him 
incapable of gainful employment.  

6.  The veteran meets the requisite of having one service-
connected disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent, and it is shown, resolving any reasonable 
doubt in favor of the veteran, that his service-connected 
disabilities are of such severity as to preclude him from 
obtaining and retaining all forms of substantially gainful 
employment.  


CONCLUSIONS OF LAW

1.  With the resolution of all reasonable doubt in favor of 
the veteran, the criteria for a 50 percent evaluation, but no 
more, for PTSD have been met.  38 U.S.C.A. § 1155, (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.7, 4.21, 
4.130, Diagnostic Code (DC) 9411 (2000).

2.  The criteria for a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background.

The pertinent facts in this case may be briefly summarized.  
The veteran's Certificate of Discharge or Release from Active 
Duty (DD Form 214) indicates that he received the National 
Defense Service Medal, Vietnam Service Medal, Vietnam 
Campaign Medal, and Combat Infantryman Badge.  

Medical evidence of record during the period from 1968 to 
1996, including VA as well as private treatment reports, 
reflect ongoing clinical evaluation and treatment for several 
disabilities, including bilateral hearing loss and residuals 
of hemorrhoidectomy.  A special neuropsychiatric evaluation 
conducted in October 1969 reported a diagnosis of anxiety 
reaction, chronic, competent.  Subsequently, following a VA 
examination in February 1977, it was noted that the general 
medical examination was within normal limits except for spina 
bifida occulta, anxiety reaction, hypertension, and bilateral 
hearing loss.  A treatment note dated in March 1981 indicated 
that the veteran had been having problems with hemorrhoids; 
he reported having blood in his stool for the past few days 
and pain in the anal canal.  The pertinent diagnosis was 
hemorrhoids, possible anal fissure.  The veteran underwent 
fissurectomy, sphincterotomy and ligation of one hemorrhoid.  
The veteran received clinical attention in late 1981 for 
drainage from the anus and scar from the sphincterotomy.  

VA treatment reports dated from April 1996 to September 1996 
reflect evaluation for the veteran's bilateral hearing loss.  
Following an audiological examination in June 1996, the 
impression was moderate to profound sensorineural hearing 
loss in the left ear and moderately severe to severe 
sensorineural hearing loss in the right ear.  Following a VA 
audiological evaluation in October 1996, the veteran was 
diagnosed with moderate to profound sensorineural hearing, 
bilaterally.  

The veteran's initial claim for service connection for PTSD 
(VA Form 21-4138) was received in May 1997.  Submitted in 
support of his claim was an undated private medical statement 
from Riaz Uddin Riaz, M.D., indicating that the veteran was 
seen in his office for a psychiatric evaluation on September 
13, 1995.  At that time, the veteran reported being nervous, 
anxious and depressed; he indicated that he had panic 
attacks, during which he sweats and felt like something was 
going to happen to him.  The veteran indicated that he 
experienced flashbacks about dead people; he reported 
difficulty sleeping as a result of nightmares.  On mental 
status examination, the veteran was described as a depressed, 
anxious, and nervous male who had difficulty relating to the 
examiner.  His mood was depressed and anxious.  Affect was 
depressed and anxious.  Speech was spontaneous.  

The veteran indicated that he felt worthless, hopeless, and 
useless most of the time; he denied suicidal thoughts or 
plans.  He admitted to auditory and visual hallucinations 
dealing with Vietnam.  He was suspicious and felt some people 
were against him.  He was fully oriented.  He had difficulty 
in abstract thinking.  Memory of recent and remote events was 
fair.  Attention and concentration were poor.  The pertinent 
diagnosis was PTSD with depressed mood and panic attacks.  
Dr. Riaz stated that the veteran had emotional problems, 
which made him incapable of gainful employment; he noted that 
the veteran would be unable to interact appropriately with 
his co-workers and supervisors.  

Of record is a VA progress note indicating that the veteran 
was seen at a mental health clinic in June 1997, at which 
time it was noted that he was pleasant.  He connected easily 
with the physician.  His speech had normal rate and rhythm.  
He had some tears and difficulty talking about his 
experiences and nightmares.  He endorsed occasional crying 
spells, nightmares, and paranoia.  He occasionally heard 
someone calling his name.  The veteran was reported to be 
somewhat guarded.  He denied homicidal or suicidal ideation.  
His affect was full.  His mood was mildly depressed.  The 
pertinent diagnoses were depression and PTSD; it was noted 
that the most recent stressors have been early retirement and 
financial difficulty secondary to his retirement.  His GAF 
score was reported to be 55; he was noted to have moderate 
symptoms.  

On his initial VA psychiatric examination in August 1997, the 
veteran reported serving in Vietnam; he talked about his 
experiences, which included having to cover dead bodies of 
friends.  The veteran also reported that he came very close 
to being killed three times.  The veteran indicated that he 
currently had nightmares and flashbacks; he reported 
difficulty establishing any social relationships ever since 
his return from Vietnam.  The veteran also reported problems 
with survival guilt.  On mental status examination, the 
veteran was described as neat, tidy, and cooperative.  His 
mood was rather labile and dysphoric.  A sense of 
hopelessness and helplessness prevailed.  He talked about 
difficulty sleeping.  The veteran reported being agitated and 
paranoid.  There was no definite clinical evidence of 
organicity noted.  There was no evidence of psychosis or 
thought disorder elicited.  There was no active homicidal or 
suicidal plan or intent, but he stated that at times he 
wished he were dead.  

The pertinent diagnoses were major depression, recurrent, 
moderate to moderately severe in nature; adjustment disorder 
with anxious and depressed mood, secondary to physical 
illness and situational factors; and partial panic disorder.  
The Global Assessment of Functioning (GAF) score was 65-70.  
The examiner stated that the veteran was showing features 
more of panic disorder, and although there were some symptoms 
of PTSD in the form of being scared, flashbacks, seeing dead 
bodies, and getting panicky when he hears a car backfire, it 
seemed that that was more related to depression/anxiety 
rather than classical PTSD.  

Of record is the report of a psychiatric evaluation, 
conducted by Nasreen R. Dar, M.D., dated in October 1997; 
during the evaluation, the veteran reported being in active 
combat in Vietnam, and witnessing the death of several 
friends.  The veteran indicated that he felt guilty about 
killing people and not being able to protect his fellow 
servicemen.  He also reported difficulty sleeping due to 
nightmares; he also had problems with irritability, 
difficulty getting along with other people, and social 
withdrawal.  

The veteran indicated that he cried often and felt that no 
one cared about him; he had had suicidal thoughts.  On mental 
status examination, he was cooperative but withdrawn and 
tense.  His affect was anxious and agitated.  His mood was 
depressed.  He was fully oriented.  He was neatly and 
casually dressed.  

The veteran had difficulty relating to the examiner, and his 
speech was rambling.  His thoughts were coherent.  There was 
no evidence of any circumstantial or tangential thinking.  
His concentration was impaired.  His recent and remote memory 
was intact; there were no signs or symptoms of organic brain 
syndrome.  His general fund of knowledge was limited.  He 
appeared to have a limited amount of insight into his 
difficulties.  He did not appear to have any auditory or 
visual hallucinations during the interview.  He did not 
present any delusional thinking, ideas of reference or loose 
associations.  The impression was chronic PTSD.  

Received in August 1999 was the report of another psychiatric 
examination conducted by Dr. Dar in August 1999, at which 
time the veteran reported similar complaints as those 
previously reported in October 1997.  On examination, he was 
cooperative, but withdrawn, tense and anxious.  He had poor 
eye contact during the interview.  His affect was anxious and 
mood was frustrated.  The veteran had difficulty relating to 
the examiner, and his speech revealed anxiety.  The remainder 
of the examination reflects similar clinical findings as 
reported in October 1997.  The impression was PTSD, chronic 
and profound.  

Dr. Dar wrote that the veteran continued to have significant 
emotional difficulties related to his Vietnam experiences; 
the examiner added that the veteran did not appear able to 
tolerate any stress or handle any gainful employment.  

Received in September 1999 were VA progress notes dated from 
October 1998 to August 1999, which show that the veteran 
received clinical attention for several disabilities, 
including PTSD and residuals of hemorrhoidectomy.  During a 
clinical visit in April 1999, the veteran complained of 
having pressure and pain in the rectum.  He indicated that he 
had surgery for hemorrhoids many years ago, but has since 
developed some impairment of the rectal sphincter.  On 
examination, there was no mass or bleeding; stool was guaiac 
negative for blood.  He had some external hemorrhoidal tags.  
He veteran was prescribed some ointment and hemorrhoidal 
suppositories.  

The veteran was seen in the mental hygiene clinic in June 
1999, at which time he reported a lot of survivor guilt and 
nightmares about some of his experiences in Vietnam.  He 
stated that he led an isolated existence.  It was noted that 
the veteran was anxious and complained of PTSD symptoms.  He 
was a bit depressed; however, he was not suicidal or 
homicidal, nor was he psychotic.  During a clinical visit in 
August 1999, the veteran reported that he was still having 
trouble with his sphincter muscle; he indicated that he had 
to change his underwear at least 4 to 5 times a day.  The 
veteran noted that he was wearing women's pads in order to 
protect his clothes.  Also received in September 1999 were VA 
progress notes dated from January 1998 to August 1999, which 
essentially reflect similar clinical findings reported above.  

The veteran was afforded a VA compensation examination in 
October 1999, at which time he complained of depression, 
anxiety, and agitation.  The veteran reported witnessing the 
deaths of several men in his company; he stated that his best 
friend was killed in front of him.  The veteran indicated 
that, ever since he had gone to see a war memorial, and saw 
the names of deceased veterans that included his best friend, 
all the memories of Vietnam had come back; he had since 
experienced sleep disturbance and flashbacks.  

The veteran also indicated that he lost his temper easily, 
and he got irritable and snappy.  On mental status 
examination, the veteran was described as neat, tidy, and 
cooperative.  He talked clearly, audibly, and rationally.  
The veteran was noted to be clearly depressed and despondent; 
a sense of helplessness and hopelessness prevailed.  The 
veteran stated that he felt as if he was at the end of his 
life, and unable to cope.  He also reported difficulty 
sleeping.  He was guarded and suspicious.  There was no 
auditory or hallucinations, but flashbacks were present.  The 
veteran reported that his panic attacks had worsened.  No 
active homicidal or suicidal ideation was entertained.  
Abstract thinking was appropriate; he appeared to be in the 
dull normal range of intelligence clinically.  Insight and 
judgment into problems seemed to be fair.  It was noted that 
the veteran was staying by himself; he rarely went to church 
and did not belong to any club or organization.  

The pertinent diagnoses were major depression, moderately 
severe to severe in nature, with panic attacks, mostly under 
stress; adjustment disorder with anxious and depressed mood, 
secondary to physical illness and situational factors; and 
PTSD, moderate, delayed.  The Global Assessment of 
Functioning score was reported to be 55 to 60.  The examiner 
noted that the veteran needed to continue outpatient 
psychiatric treatment; he was currently on Trazodone and 
Zoloft, showing some anger and mood swings.  

Received in April 2000 was a medical statement from 
Constantine G. Demopoulos, M.A., dated in March 2000, who 
conducted a psychological evaluation and testing of the 
veteran that month.  Dr. Demopoulos reported that the veteran 
appeared to be distressed during the clinical interview; the 
veteran stated that since his discharge from service in 
Vietnam, he experienced a considerable amount of difficulty.  

Upon psychological testing, it was noted that the veteran had 
a considerable amount of difficulty following instructions in 
both verbal and performance; several times he gave an 
inappropriate answer to questions without realizing his 
mistakes.  He was extremely weak in the subtest which 
concerned attention, concentration, and visual motor 
coordination.  On the Bender visual motor Gestalt Test he had 
some difficulty reproducing the designs; the difficulties 
were due to his severe emotional problems rather than to any 
organic brain damage.  He scared 41 on the Beck Depression 
Inventory, which indicated that the veteran appeared to 
suffer from severe depression.  

On mental status examination, the veteran appeared to be 
neatly dressed and neatly groomed.  He was very emotionally 
upset during the clinical interview.  His attention was 
preoccupied with his illness.  He was fully oriented to time, 
place and person.  His memory appeared to be fair.  Insight 
and judgment appeared to be fair.  The impression was PTSD, 
severe, chronic.  Dr. Demopoulos stated that the veteran 
appeared to be a poor prospect for any type of employment or 
any type of vocational rehabilitation services.  

Also received in April 2000 was a private medical statement 
from Dr. Riaz Uddin Riaz, dated in March 2000, reporting that 
the veteran was seen for a psychiatric evaluation.  The 
veteran related that his condition became worse after he went 
to "the Vietnam Moving Wall in Princeton;" he stated that 
he had flashbacks and nightmares involving the wall and 
incidents that occurred in Vietnam.  He also stated that he 
had difficulty concentrating, cried easily and liked to be 
alone.  

On mental status examination, the veteran was described as a 
normal male who had difficulty relating to the examiner.  
Affect was anxious and depressed.  Speech was nonspontaneous.  
He felt worthless, useless and hopeless all of the time; he 
had occasional suicidal thoughts, but no active plans.  He 
had visual and auditory hallucinations.  He also experienced 
flashbacks of dead people.  He was unable to talk about some 
things, as they were too painful.  Memory of recent and 
remote events was fair.  Attention and concentration were 
poor.  The pertinent diagnoses were PTSD; and major 
depression, severe, chronic.  Dr. Riaz stated that the 
veteran had a combination of emotional and physical problems, 
which make him incapable of gainful employment; he would be 
unable to interact appropriately with his co-workers and 
supervisors.  

Received in May 2000 were VA progress notes dated from August 
1999 to April 2000, which show that the veteran continued to 
receive clinical attention and treatment for several 
disabilities, including his service-connected PTSD and 
impairment of the rectal sphincter.  The record indicates 
that the veteran was seen for a rectal examination in 
February 2000, at which time it was noted that his diagnosis 
was rectal incontinence, status post hemorrhoidectomy.  It 
was reported that the veteran was unable to control the 
sphincter, and he used three abdominal pads and he had 
frequency of at least three times a day.  On examination, the 
rectum and anus was 1 inch in diameter; no fissures, 
hemorrhoid, ulcer or evidence of bleeding was seen.  A 
progress note dated in April 2000 reported that the veteran 
was going to receive PAD three times a day regarding 
sphincter impairment.  

The veteran was afforded another VA examination in September 
2000, at which time he reported experiencing flashbacks, 
recurrent bad dreams and nightmares of incidents which 
occurred in service, which caused him to wake up in a cold 
sweat.  He stated that he was easily startled; he also stated 
that he gets easily suspicious and distrustful.  The veteran 
indicated that he sometimes found himself in his closet in 
the middle of the night, mostly as a result of nightmares 
approximately two or three times per week.  He reported 
recurrent panic episodes, palpitations, smothering feelings 
and hyperventilation.  The veteran stated that he felt tired 
and rundown.  He also stated that loud noises, such as 
firecrackers or cars backfiring, startled him.  The veteran 
indicated that he was unable to handle crowds because he gets 
easily irritated, upset and angry; he denied being actively 
suicidal or homicidal.  The veteran noted that he dealt with 
his feeling through counseling.  

On mental status evaluation, the veteran was noted to be 
casually dressed.  He was well oriented.  There was no 
evidence of active hallucinations or delusions.  Attention 
and Concentration were impaired.  His memory and recall for 
recent events were slightly impaired.  Judgment was intact.  
There was no evidence of looseness of associations, flight of 
ideations, or pressured speech.  Fund of knowledge was 
appropriate for his educational level and background.  There 
were no obsessive thoughts or compulsive actions.  He denied 
being actively suicidal or homicidal.  The pertinent 
diagnoses were: PTSD, history of decreased hearing, tinnitus, 
impaired sphincter control, and chronic arthritis.  The GAF 
score was reported to be 55-60; the level of severity was 
moderate.  The examiner stated that the veteran continued to 
have problems with PTSD related to his Vietnam experiences.  

The examiner noted that the veteran had intrusive thoughts 
and had been able to work in the Post Office for about 12 and 
1/2 years before he took an early retirement.  The examiner 
reported that the veteran's psychiatric problems had 
occasionally interfered with him socially, as well as 
industrially over a period of time.  

Received in October 2000 were VA progress notes dated from 
April 2000 to October 2000, which show that the veteran 
continued to receive clinical attention and treatment for 
several disabilities, including PTSD.  During a clinical 
visit in June 2000, the veteran reported experiencing current 
nightmares involving a Vietnamese girl that he may have 
accidentally during service.  It was noted that he was a bit 
depressed but not anxious.  He was not dangerous to himself 
or anyone else.  The pertinent diagnoses were PTSD, and 
depressive disorder, NOS; the severity of his condition was 
reported as moderate and he was given a GAF score of 55.  
During a subsequent clinical visit in October 2000, it was 
noted that the veteran continued to have PTSD symptoms 
regarding Vietnam; he also had survivor guilt, and tried to 
keep to himself.  He did not like talking about Vietnam; as a 
result, he refused to go to the Veterans Center and to 
participate in a PTSD program.  On examination, it was noted 
that the veteran looked mildly depressed and anxious; he was 
not dangerous to himself or anybody else.  He was not 
psychotic and his memory was intact.  The pertinent diagnoses 
were PTSD, related to Vietnam; and major depression, 
recurrent.  The GAF score was 65.  


II.  Legal analysis.

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims 
filed on or after the date of the law's enactment, as well as 
to claims filed before the date of the law's enactment, and 
not yet finally adjudicated as of that date.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099-2100 (2000); VAOPGCPREC 11-
2000 (Nov. 27, 2000).  The new law contains revised notice 
provisions, and additional requirements pertaining to VA's 
duty to assist.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(to be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107).  

The Board has carefully considered the provisions of the new 
law and its applicability to the issues now under review and 
concludes that no further development of the record is 
necessary or would be beneficial in this case.  The veteran 
has not alluded to evidence not already of record which would 
tend to support his claim that he is entitled to an increased 
rating for his service-connected PTSD or to a total 
disability rating based on individual unemployability.  The 
file appears to contain all records of private medical 
treatment and the veteran has been afforded full and complete 
VA examinations.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (2000).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2000).  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole-recorded history, 
including service medical records.  38 C.F.R. §§ 4.2, 4.41 
(2000).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans (the Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Ibid; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2000).  An evaluation of the level of disability present 
also includes consideration of the functional impairment of 
the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities.  38 C.F.R. § 4.10 (2000).  

A.  Increased rating PTSD.

The veteran filed an initial claim of entitlement to service 
connection for PTSD in May 1997.  Effective November 7, 1996, 
before his claim was filed, VA's Rating Schedule, 38 C.F.R. 
Part 4, was amended with regard to rating mental disorders, 
including PTSD. 61 Fed. Reg. 52695 (1996) (codified at 38 
C.F.R. § 4.130).  Because the veteran's claim was filed after 
the regulatory change occurred, only the current version of 
the schedular criteria is applicable to his claim. Cf.  
Karnas v. Derwinski, 1 Vet. App. 308, 311 (1991); VAOPGCPREC 
3-2000 (2000).

The veteran's PTSD has been evaluated as 30 percent disabling 
under Diagnostic Code (Code) 9411.  38 C.F.R. § 4.130.  Under 
the general rating formula for mental disorders, a 30 percent 
disability rating is appropriate when there is occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent rating will be assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is appropriate when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent rating would be assigned when there is gross 
impairment in thought processes or communication; persistent 
delusions of hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation or own name.  

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF of 41 to 50 is defined as serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF of 61 to 70 is defined as some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Although the GAF score does not 
neatly fit into the rating criteria, the Board is under an 
obligation to review all the evidence of record.  

The Board notes that the assignment of the GAF Score 
expresses the extent of impairment due to the manifestations 
identified.  The examiner is in the best position to assess 
the degree of the veteran's impairment.  This evidence may 
not be ignored.  The Court, in Carpenter v. Brown, 8 Vet. 
App. 240 (1995), recognized the importance of the GAF score 
and the interpretations of the score.  

In this case, the veteran's subjective complaints include 
recurrent nightmares, flashbacks, panic attacks, depression, 
irritability, sleep disturbance, dislike for crowds, and 
social isolation.  Objective manifestations consist of 
indicia of nervousness, anxiety, depression, intrusive 
thoughts, impaired memory, and poor concentration.  The 
veteran treating physicians have reported that he would be 
unable to interact appropriately with co-workers or 
supervisors and, therefore, he is incapable of gainful 
employment.  The veteran's overall GAF score of 55 also is 
reflective of some moderate to serious social and 
occupational impairment.  See Richard v. Brown, 9 Vet. App. 
266 (1996).  While the evidence indicates that the veteran 
was employed for 12 years before taking an early retirement, 
the reports also indicate that he would have difficulty in 
obtaining work or social relationships.  

The Board recognizes that the veteran has many of the 
symptoms contemplated in the criteria for a 30 percent 
rating.  He has a depressed mood, anxiety, suspiciousness, 
weekly panic attacks, and chronic sleep impairment. Id.  
However, the Board concludes that that rating is not adequate 
to compensate him for his occupational and social impairment.  
The Board finds that the overall disability picture from PTSD 
more nearly approximates the criteria for a 50 percent 
disability evaluation.  38 C.F.R. § 4.7.  

However, the Board also finds that disability from PTSD does 
not more closely resemble the criteria for a 70 percent 
rating.  Id.  Specifically, the most recent VA examination in 
September 2000, was negative for findings of inadequate 
grooming or hygiene, thought disorder, speech abnormalities, 
cognitive impairment, hallucinations, delusions, impaired 
judgment or insight, violence, or suicide attempt.  In fact, 
none of the medical evidence shows that the veteran's PTSD is 
manifested by obsessional rituals, illogical speech, near-
continuous panic, disorientation, neglect of personal 
appearance and hygiene, and an overall inability to establish 
and maintain effective occupational and social relationships.  
Id.  From the evidence, it is apparent that the veteran has 
an adequate appearance, full orientation, coherent speech, 
and adequate impulse control.  Overall, the preponderance of 
the evidence shows that the veteran has PTSD most closely 
resembling the diagnostic criteria of a 50 percent disability 
rating under the Rating Schedule.  However, he does not meet 
the criteria for a rating in excess of 50 percent.  

B.  Individual unemployability.

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities:

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided that, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  For the above purpose of one 60 percent disability, or 
one 40 percent disability in combination, the following will 
be considered as one disability: (1) disabilities of one or 
both upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system; 
(4) multiple injuries incurred in action; or (5) multiple 
disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a); see also 38 C.F.R. §§ 3.340(a), 3.341(a).  

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor, which 
places the claimant in a different position than other 
veterans with the same disability rating.  The sole fact that 
a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is a 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  

In this particular case, the record shows that the veteran, 
who is, as of July 2001, 63 years old, is service-connected 
for residuals of a hemorrhoidectomy with postoperative 
fistula, sphincterectomy and rectalgia, rated as 30 percent 
disabling; bilateral hearing loss, rated as 10 percent 
disabling; tinnitus, rated as 10 percent disabling; and PTSD, 
which, as discussed above, has been determined in this 
decision to currently meet the schedular criteria for a 50 
percent rating.  The combined rating for all the service-
connected disabilities prior to this decision was 60 percent, 
but it is now 70 percent, after the present grant of a 50 
percent rating for PTSD.  

This means that the above discussed requisite of one 
disability rated at 40 percent or more, with additional 
service-connected disability sufficient to bring the combined 
schedular rating to 70 percent or more, is met.  See 38 
C.F.R. § 4.25, Combined Ratings Table.  Since the veteran 
meets the minimum schedular criteria required by 4.16(a) for 
further consideration of a request for a grant of a total 
rating based on individual unemployability, it only remains 
to be determined on appeal whether it is shown by the record 
that the veteran is, as he claims, unable to secure or follow 
a substantially gainful occupation as a result of his 
service-connected disabilities.  

In his VA Form 21-8940, which the RO marked as received in 
April 2000, the veteran reported a high school education, 
with no additional training, and past employment as a mail 
handler with the United States Postal Service until 1992.  He 
also indicated that he had worked full time and became too 
disabled to work in 1992.  He further wrote that he was 
unable to work because of his service-connected disorders.  

As discussed earlier, in a medical statement dated in August 
1999, the veteran's treating psychiatrist, Dr. Dar described 
the veteran's PTSD as chronic and profound, and opined that 
the veteran continued to have significant emotional 
difficulties related to Vietnam and he did not appear to be 
able to tolerate any stress or handle any gainful employment.  

As noted above, the veteran is a 63-year old individual with 
a high school education and past job experience as a mail 
handler with the post office.  He last worked in 1992, and 
the medical evidence in the file supports his contention that 
his inability to secure and hold a job is directly due to his 
service-connected disabilities, in particular his PTSD, which 
as discussed earlier in this decision, is currently severe 
enough to warrant a 50 percent rating.  It is also noteworthy 
that the veteran's residuals of hemorrhoidectomy is so severe 
that he is now required to wear pads and change 3 to 4 times 
per day.  In light of the above evidence, the Board finds 
that the veteran meets the requisite of having one service-
connected disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent, and that it is shown, resolving any reasonable 
doubt in favor of the veteran, that the veteran's service-
connected disabilities are of such severity as to preclude 
him from obtaining and retaining all forms of substantially 
gainful employment.  

In resolving this ultimate issue, the Board is also mindful 
of the doctrine of reasonable doubt.  As the Court has 
written: A unique standard of proof applies in decisions on 
claims for veterans' benefits.  Unlike other claimants and 
litigants a veteran is entitled to the "benefit of the doubt" 
when there is a proximate balance of positive and negative 
evidence.  While there is some evidence suggesting that the 
veteran is capable of gainful employment, the Board must 
weigh that evidence against the medical opinions that his 
service connected disabilities render him incapable of 
gainful employment.  The Board finds that the evidence is in 
relative equipoise, and thus raises a reasonable doubt that 
must be resolved in the veteran's favor.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that he is entitled to a total rating for 
compensation purposes based on individual unemployability.  


ORDER

Entitlement to an increased evaluation of 50 percent for PTSD 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.  

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
governing regulations pertaining to the disbursement of 
monetary benefits.  



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

